DETAILED ACTION
This is the second Office Action regarding application number 16/568,008, filed on 09/11/2019, which is a continuation of application number 16/381,903, filed on 04/11/2019, and which claims priority to provisional application number 62/740,664, filed on 10/03/2018.
This action is in response to the Applicant’s Response dated 03/08/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-9, 30-33, and 39-49 are currently pending.
Claims 10-29 and 34-38 are cancelled.
Claims 39-49 are new.
Claims 1, 5, and 31 are amended.
Claims 1-9, 30-33, and 39-49 are examined below.
The Office’s objections to the Drawings are withdrawn in light of the Applicant’s amendments.

The rejection of claim 6 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 03/08/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 
The examiner recommends the applicant file a terminal disclaimer.


Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30 recites “wherein gas inlet and the gas outlet”. The applicant should correct this recitation to read “wherein the gas inlet and the gas outlet”.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9, 30-33, and 39-49 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5 and 18-20 of U.S. Patent No. 10,465,995.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 1 of the ‘995 patent discloses an energy storage system comprising: 
a structure (a conduit) constructed and arranged to be heated (capable of transporting a heated liquid); 
at least one photovoltaic device with a gap between the structure and the at least one photovoltaic device (photovoltaic device with a gap between the conduit and the photovoltaic device); and 
at least one gas inlet integrated with the at least one photovoltaic device, wherein the gas inlet is configured to direct a sweep gas into the gap (gas inlet constructed and arranged to direct a sweep gas into the gap).

Regarding claim 2, claim 23 discloses the ‘995 patent discloses the energy storage system of claim 1, wherein the structure comprises an array of conduits constructed and arranged to be heated by transporting a heated liquid from a first end of the array to a second end of the array (claims 22 and 23 recite all of the features of instant claim 1, and claim 22 also recites the array of conduits).

Regarding claim 3, the ‘995 patent discloses the energy storage system of claim 1, further comprising at least one gas outlet integrated with the at least one photovoltaic device (claim 1 describes a gas outlet).

Regarding claim 4, the ‘995 patent discloses the energy storage system of claim 3, wherein a flow of sweep gas from the at least one gas inlet to the at least one 

Regarding claim 5, the ‘995 patent discloses the energy storage system of claim 3, wherein opposing gas inlets and gas outlets of the at least one gas inlet and the at least one gas outlet are separated by a first distance, wherein the structure and the at least one photovoltaic device are separated by a second distance, and wherein the first distance divided by a velocity of the sweep gas along a first direction between the at least one gas inlet and the at least one gas outlet is less than the second distance divided by a drift velocity of gas within the cavity (claim 4 recites the first distance and second distance separation).

Regarding claim 6, the ‘995 patent discloses the energy storage system of claim 3, wherein the at least one gas inlet is a plurality of gas inlets distributed along a length of the at least one photovoltaic device and the at least one gas outlet is a plurality of gas outlets distributed along a length of the at least one photovoltaic device (claims 22-24 recite all of the features of instant claim 6, and claims 23 and 24 also recites the plurality of gas inlets and gas outlets). The examiner further finds that the recitation that the gas inlets and gas outlets are distributed along a length of the at least one photovoltaic device is a simple, common, and obvious modification that only rearranges the locations of claimed elements known by the earlier issued patent.

Regarding claim 7, the ‘995 patent discloses the energy storage system of claim 6, wherein the plurality of gas inlets and the plurality of gas outlets are distributed around a perimeter of the at least one photovoltaic device. The examiner further finds that the recitation that the gas inlets and gas outlets are distributed around a perimeter of the at least one photovoltaic device is a simple, common, and obvious modification that only rearranges the locations of claimed elements known by the earlier issued patent.

Regarding claim 8, the ‘995 patent discloses the energy storage system of claim 3, wherein the at least one gas inlet and the at least one gas outlet are configured to direct a sweep gas such that it has a first velocity component directed in a first direction along a length of the photovoltaic device and a second velocity component directed in a second direction that is different from the first direction (claim 4 recites the first distance and second distance separation and that the velocity component in the first direction is different than the second/drift velocity in other directions).

Regarding claim 9, the ‘995 patent discloses the energy storage system of claim 1, wherein the at least one photovoltaic device is selectively moveable into and out of the structure (claims 22 and 23 recite all of the features of instant claim 1, and claim 22 also recites that the at least one photovoltaic device is selectively moveable into and out of the structure).

Regarding claim 30, the ‘995 patent discloses the energy storage system of claim 3, wherein gas inlet and the gas outlet are separated by a first distance, wherein the structure and the at least one photovoltaic device are separated by a second distance, and wherein the first distance divided by a velocity of the sweep gas along a first direction is less than the second distance divided by a drift velocity of gas within the cavity (claim 4 recites the first distance and second distance separation).

Regarding claim 31, the ‘995 patent discloses the energy storage system of claim 3, wherein the photovoltaic device extends along a first direction between the at least one gas inlet and the at least one gas outlet (claim 5 recites the photovoltaic device extending along the first direction).

Regarding claim 32, the ‘995 patent discloses the energy storage system of claim 1, wherein the at least one photovoltaic device is selectively moveable into and out of the structure (claims 22 and 23 recite all of the features of instant claim 1, and claim 22 also recites that the at least one photovoltaic device is selectively moveable into and out of the structure).

Regarding claim 33, the ‘995 patent discloses the energy storage system of claim 1, further comprising a filter coupled to the gas inlet and the gas outlet, and wherein the sweep gas is directed out of the gas outlet, through the filter, and back into the gas inlet (claims 12 and 13 recite the filter and the sweep gas directed through the filter).

Regarding claim 39, claim 23 of the ‘995 patent discloses the energy storage system comprising: 
a structure (an array of conduits) constructed and arranged to be heated; 
at least one photovoltaic device with a gap between the structure and the at least one photovoltaic device (plurality of photovoltaic devices and a plurality of gaps); and 
at least one gas inlet integrated with the at least one photovoltaic device, wherein the at least one photovoltaic device is selectively moveable into and out of the structure (one or more gas inlets, and the plurality of photovoltaic devices are selectively moveable into and out of the plurality of gaps).

Regarding claim 40, the ‘995 patent discloses the energy storage system of claim 39, wherein the structure comprises an array of conduits constructed and arranged to be heated by transporting a heated liquid from a first end of the array to a second end of the array (claim 22 recites an array of conduits).

Regarding claim 41, the ‘995 patent discloses the energy storage system of claim 39, further comprising at least one gas outlet integrated with the at least one photovoltaic device (claim 24 recites one or more gas outlets).

Regarding claim 42, the ‘995 patent discloses the energy storage system of claim 41, wherein a flow of sweep gas from the at least one gas inlet to the at least one 

Regarding claim 43, the ‘995 patent discloses the energy storage system of claim 41, wherein opposing gas inlets and gas outlets of the at least one gas inlet and the at least one gas outlet are separated by a first distance, wherein the structure and the at least one photovoltaic device are separated by a second distance, and wherein the first distance divided by a velocity of the sweep gas along a first direction between the at least one gas inlet and the at least one gas outlet is less than the second distance divided by a drift velocity of gas within the cavity (claim 4 recites the first distance and second distance separation, and it would be obvious to arrange the inlets and outlets according these claimed distances as is acknowledge in other earlier issued claims).

Regarding claim 44, the ‘995 patent discloses the energy storage system of claim 41, wherein the at least one gas inlet is a plurality of gas inlets distributed along a length of the at least one photovoltaic device and the at least one gas outlet is a plurality of gas outlets distributed along a length of the at least one photovoltaic device. The examiner further finds that the recitation that the gas inlets and gas outlets are distributed around a perimeter of the at least one photovoltaic device is a simple, common, and obvious modification that only rearranges the locations of claimed elements known by the earlier issued patent.

Regarding claim 45, the ‘995 patent discloses the energy storage system of claim 44, wherein the plurality of gas inlets and the plurality of gas outlets are distributed around a perimeter of the at least one photovoltaic device. The examiner further finds that the recitation that the gas inlets and gas outlets are distributed around a perimeter of the at least one photovoltaic device is a simple, common, and obvious modification that only rearranges the locations of claimed elements known by the earlier issued patent.

Regarding claim 46, the ‘995 patent discloses the energy storage system of claim 41, wherein the at least one gas inlet and the at least one gas outlet are configured to direct a sweep gas such that it has a first velocity component directed in a first direction along a length of the photovoltaic device and a second velocity component directed in a second direction that is different from the first direction (claim 4 recites the first distance and second distance separation and that the velocity component in the first direction is different than the second/drift velocity in other directions, and it would be obvious to arrange the inlets and outlets according these claimed distances as is acknowledge in other earlier issued claims).

Regarding claim 47, the ‘995 patent discloses the energy storage system of claim 41, wherein gas inlet and the gas outlet are separated by a first distance, wherein the structure and the at least one photovoltaic device are separated by a second distance, and wherein the first distance divided by a velocity of the sweep gas along a first direction is less than the second distance divided by a drift velocity of gas within the 

Regarding claim 48, the ‘995 patent discloses the energy storage system of claim 41, wherein the photovoltaic device extends along a first direction between the at least one gas inlet and the at least one gas outlet (obvious that the photovoltaic device extends along any first direction between the inlet and outlets based on the recited components of claims 22-24).

Regarding claim 49, the ‘995 patent discloses the energy storage system of claim 39, further comprising a filter coupled to the gas inlet and the gas outlet, and wherein the sweep gas is directed out of the gas outlet, through the filter, and back into the gas inlet (obvious to add the filter as recited in claim 13, for example).


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721